ACCEPTED
                                                                                                 06-15-00060-CV
                                                                                      SIXTH COURT OF APPEALS
                                                                                            TEXARKANA, TEXAS
                                                                                            12/2/2015 4:23:47 PM
                                                                                                DEBBIE AUTREY
                                                                                                          CLERK

                                   No. 06-15-00060-CV

                                THE STATE OF TEXAS
                                                                  FILED IN
                                                           6th COURT OF APPEALS
                                 COURT OF APPEALS            TEXARKANA, TEXAS
                                                           12/2/2015 4:23:47 PM
                       SIXTH DISTRICT OF TEXAS AT TEXARKANA DEBBIE AUTREY
                                                                   Clerk

                          SHARLEEN WILSON ALLEN, Appellant,

                                            vs.

                               BYRON WILSON, Appellee.



                   NOTICE OF APPEARANCE OF COUNSEL

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

       COMES NOW, Charles S. Cotropia and enters his appearance as attorney of record for
Sharleen Wilson Allen, Appellant.



                                                  Respectfully submitted,


                                             By: Is/ Charles S. Cotropia
                                                Charles S. Cotropia
                                                State Bar No. 4858600
                                                ccotropia@sidley.com
                                                2001 Ross Avenue, Suite 3600
                                                Dallas, Texas 75201
                                                Telephone: (214) 981-3300
                                                Facsimile: (214) 981-3400

                                                  ATTORNEY FOR SHARLEEN WILSON
                                                  ALLEN




ACTIVE211326787v.I _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
NOTICE OF APPEARANCE                                                                  PAGEl
                                CERTIFICATE OF SERVICE

        I do hereby certify that a true and correct copy of the foregoing document was served
upon all parties or their counsel of record in accordance with the Texas Rules of Civil Procedure
on the 2nd day ofDecember, 2015.

                                                  Is/ Charles S. Cotropia
                                                  Charles S. Cotropia




ACTlVE211326787v.l _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
NOTICE OF APPEARANCE                                                                       PAGE2